By the Court.
This is an action of tort to recover compensation for personal injuries alleged to have been received through the negligence of the defendant. The plaintiff presented a request for a ruling on the question of damages which the trial judge refused to give. He was not required to give it in terms even" though it was accurate in law provided the subject was adequately covered in the charge. Sound and reasonably ample instructions were given touching the subject of damages. At the conclusion of the charge the trial judge requested counsel to direct attention to anything else which he thought ought to be said on that subject. No reply was made. In these circumstances the plaintiff has no ground for complaint. Notwithstanding his exception to the denial of his earlier request on that subject, he ought to have stated his objection, if any, to the inadequacy of the charge provided he thought there was any defect in it, when invited to do so by the judge. *138Boutelle v. Dean, 148 Mass. 89. McCart v. Squire, 150 Mass. 484, 488. McCoubrey v. German American Ins. Co. of New York, 177 Mass. 327.

Exceptions overruled.